 B. G. (OSTI(CH & SONS. IN(C.B. G. Costich & Sons, Inc.: East End Moving & Stor-age, Inc.; Wm. J. Renner Carting Co., Inc.: andService Storage. Inc. and New York State Team-sters Conference Pension and Retirement Fund andChauffeurs, Teamsters and Helpers, Local UnionNo. 118, Party to the Contract. Cases 3 -CA 84534. 3 CA 8453-5, 3-CA 8453 8. and 3- CA 8453IiJune 26, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MIMHBRS PNI I ()AN) TRt ISI)AI 1On March 23. 1979, Administrative Law Judge Da-vid S. Davidson issued the attached Decision in thisproceeding. Thereafter. Respondents filed exceptionsand a supporting brief:' and the General Counsel filedcross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(h) of theNational Labor Relations Act, as amended, the Na-tional abor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions an(d brief'sand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge. exceptthat the remedy is modified to delete the provision lbra fixed rate of interest on the retroactive pa1 ments tothe Fund,2and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National laborRelations Act. as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondents B. G. Costich & Sons. Inc.:East End Moving & Storage. Inc.: Wm. J. RennerCarting Co., Inc.: and Service Storage, Inc., Roches-ter, New York, their officers, agents, successors. andI As the record adequatels presents the positions of the parties. he tnm-ployer's request flr oral argument is herehs deniedI Because the prilvisions of employer benefit fund agreements .ire s:lriableand complex, the Board does notl provide al the adudicator, stage ot iproceeding for the additl(n of interest at fixed rate n unlawlulls withheldfund payments We leave to the compliance stage the question whelher Re-spondent must pay an) additional amounts into the henefit funds in order tosatisfy our "make-whole" remedy. These additional amounls mas he deler-mined, depending upon the circumstances ol each case, by reference to pro-visions in the documents governing the funds at issue and. vs here there are nogoverning provisions, to evidence of any loss directly ittrlbut.lble theunlawful ilthholding action, which might include the loss of return on n-vestment of the prrtlin f funds withheld. additlonal adminlstratl e co,*s.etc.. hut not collateral losses See Uern Hlfrter Opirl ( nltpllnV. 24(0 NI RB1213 1979}.assigns. shall take the action set forth in the said rec-ommended Order.)CI,(' SIONS l -I1-NI t l 1 1 II CI( S!D)AxID S. DA\i)stO. Ad.nministrativ e l.aU Judge: Thecharges in this case were iled on April 19. 1978. hb NewYork State 'eamsters ('ontrence ension and RetirementFund, herein called the I-und. 1 he consolid.ated complaiintissued on June 16. 1978. alleging that Respondents haveviolated Section 8(a)(3) and (I of the Act bh making pen-sion fund contributions to the und on behalf of1 casualemplovees who are members of ('hauticurs. ITealmsters andIlelpers. ocal Union No. I 18. ile refusing to nmake suchpalllen ts on behalf oft casual eplo sees \v ho are not mellm-bers of I.ocal 118. In their ansVuer, Respondents den, thecommission oft' anx untair lahor practices.A\ hearing was held belire me in Rochesler. Nessu York.on September 28 and 29. 1978. At the conclusion of the(ieneral Counsel's case, the General Counsel as permittedto withdraw the complaint insofar as it relates Ito Boulter('arting Co., Inc.. ('lanc, ('arting & Storage ('Co,. Inc..George M. (lancs ('arting ( Co.. Inc.. (Glhobal \n allid Stor-age. Iic.. (iottr, Corp., Mlichael J. R an d b a R an ('art-ing ('o.. and Vogel Van & Storae of Rochester Inc., lea',-ing to he decided the allegations a to B. (. (. )tich & Sons,.Inc.. herein called ('ostich. ast E:id nMOilg & Storl-g.eInc.. here called L-ast Id. .J. Renner (artline Co.,Inc.. herein called Renner. and Service Storlge. Inc.. hereincalled Service. At the conclusion of the hearinig. the remainll-ing Respondents 1moied t- lisissal ol' the coimplallit is Itotherm aind ruling ;i as resericed The General Counsel a;idRespondents ha\se iled bricl,I pon the entire record in tils case. including m, ohbser-v;ation o te iln1esses ;11ld their delmeanor. I make tle 1ol-lo in e:I:I,,)l(;rs \NI) ('ot( I t sI)Ns1. 111 Ilt SIIS () RSP0(\I IRespondents (ostich. Ltast nd. Renner. and Service areengaged in the nloving and storage of household goods andrelated services in Rochester, Nees York. AnnuallN eachderives gross revenues in excess of $S500(X) trom its llO mingand storage operations performed pursua nt ti o conlractiswith or arrangements , itlh Lindl or as agents tr ',trllnis iin-terstate commninion carriers. I tind that Respolldenlts are enl-ployers engaged in coLrmmerce u ithin the meatinig of theAct and that it u'ill effectuate the policies of the Act toassert jurisdiction herein.I 11. I AB(R (lR(i NIZAI[()N INS\tl 'l-liLocal 1 18 is a labor orgalizatilon w ithin the meaning tthe Act.243 NLRB No. IS I)'CISIONS O(): NATIONAL L.ABOR RELATIONS BOARI)l. ilt Al Itil) tUNIAIR I AB(R PRA( II(l:SA. The a vly1. he agreements between the partiesRespondents are members of Rochester Truckmen's andWarehousemCen's Association, herein called the Associ-ation. and bargain jointly through the association with Lo-cal 118. heN are parties to a collective-bargaining agree-ment with I.ocal 118 effective from April 16, 1977, to April15, 1980.Article I provides that the agreement covers "all truckdriers, helpers, dockmen, warehousemen checkers, power-lilt operators hostlers. riggers, rigger helpers, packers ofchi na and furniture, heavy hauling and freight, and sucholher employees as may be presently or hereafter represent-ed b the ni n." It provides further that employees cov-ered by the agreement shall include all employees used indockwork checking, stacking, loading, unloading, handling,shipping. receiving, assembling. and allied work.Article 2, Section 1 of that agreement provides that theciployer recognize I.ocal 118 "as the sole and exclusiverepresentative for all employees in the classification of workcovered by this Agreement fior the purposes of collectivehargainilig as provided by the National abor Relations,Act."Article 2 Section 2 entitled "Probationary Employees,"provides lor a 30-day probationary period for new employ-ecs ftler which they are to be placed on the regular senior-itl list. but "This does not apply to employees who arehired as replacements for employees who are on vacation orare absent from work." It also provides as follows as tocasual employees:In case olfdiscipline within the thirty (30) day periodthe mrnployer shall notify the Local Union in writing.Casual employees shall not come under this provision.('asual employee is one hired to cover jobs causedby vacations sickness, absenteeism and leaves of ab-sence and cannot work more than five (5) months orone hundred (100) work days without acquiring senior-ity.Casual employees of thirty (30) work days or moreshall be granted the first regular job openings and nojunior casual employee can be employed unless seniorcasual is also employed or has earned his full day orfull week. Senior casual employees shall be grantedregular job before hiring any junior casual employeesas regular employees.Any casual employee whose work is fifty per cent(50W7) or more due to influx of business for thirty (30)days or more automatically becomes a regular em-ployee after thirty (30) days.Regular employee is one hired to fill job designatedby Employer for a period of thirty (30) consecutivework days, or any employee who has an earned senior-ity as specified elsewhere herein.Regular employees on laid off status must be re-called to work in seniority order before any casual em-ployees and casual employees of thirty (30) work daysor more shall hold casual seniority and shall be laid offand rehired according to their casual seniority.Article 23 of the agreement. entitled "Pension and Re-tirement Fund," provides that the employer agrees to con-tribute to the fund for "any and all of his employees cov-ered by this Agreement" in specified amounts. It providesfurther that the fund shall be open to participation by anygroup of members belonging to a participating local and*'any or all other employees of a participating Employer notmembers of the Union." It provides further that it is under-stood that the contributions to the fund provided therein"are in the nature of compensation to the emploNec for thepurpose of inducing employment and continued elmploN-ment in the industry and for the purpose of providing bene-fits for himself and his dependents however intangible suchbenefits mav be to the individual employee at any gi entime."In administering the pension fund, participating emplo\-ers are usually required to sign a orm stipulation provid-ing, among other things: "I. The employer agrees to con-tribute for any and all of his regular ull-time and any andall other employees covered by this Agreement" to thefund.It provides further:7. The Pension Fund shall be open to participationby any group of members belonging to a participatingI ocal Union and the employer maN contribute to theNew York State Teamsters ConIerence Pension & Re-tirement Fund for employees working outside the juris-diction of the C(ollective Bargaining Agreement in theamounts indicated above. However, if these emplo cesare included, the employer agrees to make contribu-tions on all emplovcles in this categor subject to) thesame conditions and on the same basis as is providedin this stipulation. and the employer also agrees to con-tilue to nlake contributions on all o!f Ihew cmphOleestor as long as there shall be a Collective BargainingAgreement or Agreements between the employer andthe U nion subject to any and all rules and regulationsof decisions covering this group that are issued bh theBoard of Trustees.8. The employer agrees that should he not makecontributions on 100`r7 of all his non-union employeesas required herein, the New York State TeamstersConference Pension & Retirement Fund will not paynor be liable or obligated to pay any Pension & Retire-ment or other benefits to all his non-union employeeswhatsoever, whether or not contributions were madeon such individuals, in which event the employer shallpay to any or all such non-union employees any andall Pension & Retirement or other benefits that suchemployee or employees may have been entitled to orare later entitled to until such time that the PensionBoard of Trustees of the New York State TeamstersConference Pension & Retirement Fund once againextends coverage to this group and only under termsdecided solely by the Board of Trustees of the NewYork State Teamsters Conference Pension & Retire-ment Fund.Under the plan administered and supported by the fund.in order to be eligible to receive retirement benefits a par-8( B. (;. ('()STICH( & SONS. IN(ticipanit lutst accuulaite t least 5 ,ars of credited ser-Ice.'2 'he declaratorl judgmelnlIn Janu;arr! 1978. metblhers ol the associationl. includingRespondents. commenced c il actlion in the SupremeCourt of New York. seeking among other things a declara-tory judgment that the employer members of' the associ-ation are not required hb the collectise-hargaining agree-ment to make contributions to the und on behalf ofnonunion employees.'On August 2. 1978. Justice Robert Ht. Watgner issued adeclaratory judgment in favor of the association. holdingthat its ermployer members were obligated under the collec-tive-bargaining agreement to make contributions to thefund "only on behalf of employces who are members of'I.ocal ULnion No. 118." Although the accompanying deci-sion of the court contains some indication that the courtwas under the impression that all casual employees werenot members of local 118 and were excluded rom cover-age by the contract, it concluded that the intent of the par-ties was to establish a closed shop and that for pensionpurposes only union employees doing bargaining unit workwere covered by the contraclt.A notice of appeal from the declaratory judgment hasbeen filed, and the appeal was pending at the time of thehearing.3. he practice \with respect to contributions to the fundon behalf of casual employees and their employmentDuring the period from October 19. 1977, 6 months be-fore the charges in this case were filed, until the date of thehearing. Respondent Costich employed 27 casual employ-ees, of whom only one was a member of Local 118. Duringthe same period Respondent East End employed 39 casualemployee. of whom 7 were members of Local 118: Respon-dent Renner employed 15 casual employees. of whom onewas a member of Local 118: and Respondent Service em-ployed 37 casual employees, of whom 8 were members ofLocal 118. During this period each of these Respondentsmade pension contributions to the fund on behalf of thecasuals who were members of Local 118. but not on behalfof the remaining casuals who were not members of Local118.Casual employees are hired either through the New YorkState Department of Labor or from lists of prospects main-tained by Respondents. Casuals work as drivers, helpers. orwarehousemen as needed, and never perform work otherthan that performed by regular bargaining unit employees.Because they often lack experience, they usually requiremore supervision than regular employees. They receive thesame hourly wage as regular employees receive, but do notI Death and disabilily benefits may accrue after I year ot partilcipallon.The rate of accrual of credits is geared to the contractual contribution rateper hour. and credits can accrue in amounts as little as IlOth of a yearbased on the total contribuion made in a parllcipant's behalf in the courseof a fiscal yearThe collective-bargaining agreement contains a union-security clause In-)rfar as appears. the only employees referred it as nonunion employees serecasual employees who were not members of I.ocal 118.receive fringe benefits other than the conlrlbutions to theiund made on behalf' o uniolr meniber casuals. ()nc s iltl Netestified that Boulter made such conitributions oni behllll its union casuals because the nion casuals er ce rmore expe-rienced than the nonmember casuals.As a rule. Respondents dLI nol tell nonmli¢inlber casulsthat thev have made contributionis to thie pension lfund onbehalf of union member casuals. but once a iioltlh lthie irferequired by the terms of the stipulation \\ith the iIuld topost in conspicuous places copies of' the rellitlalce fornl [othe fund listing each emploecc on %khosc behalf colntribu-tions have been made and the arnotiunls o llhe cltlrlibu-tlons.iB. ( ontludltf -noldn'T'here is no dispute that casual eplol ees are emploeeswithin the meaning of the Act who are protected b, Sectlion8(a)(3) of the Act against iscrirnilnialio n hich encouraLesor discourages union membership. H(voweer. there re is-sues raised as to the inclusion of the casual emplo Nees in thecontractual unit and as to whether the disparate I reatnientof nonmember casuals is discriinationll I.hich encouraTesunion membership.Initially, the General ('ounsel contends that .111 ;casualemployees are part of the contractual bargaining uilil. % h1ilCRespondents contend that the s are not. Responlenis con-tend that its position is consistent with the decision of thecourt in the declaratory judgment action. However. whileone portion of the decision appears to state that all casualsare excluded from the contractual unit. it reaches the con-clusion that the contract covers all union members. includ-ing casuals." but excludes all nonmember casuals. It thusappears that in this proceeding neither the (ieneral ('ounselnor Respondents support the position take bs the court.While the state court had jurisdiction to construe and en-force the collective-bargaining agreement.' the Board is notbound by the decision of the state court." Here. to the ex-tent that the state court found that the contract establisheda closed shop and covered casual employees who weremembers of Local 118. while excluding casual employeeswho were not, the decision establishes a members onl' con-tractual unit which the Board would not find appropriate.'Moreover, the construction of the agreement as establishinga closed shop places it in conflict with the provisions ofSection 8(a)(3) of the Act. In these circumstaces. it is ap-propriate to interpret the agreement independentl of thedecision in the state court."One of the Respondents. Costich, stopped posting the Iorms, hen thecurrent collective-bargaining agreement became eflectise because t did notsign a new stipulation with the lund In its case. each nlinth the tewardinspects the remittance form and verifies that the pay ments hae been made.3 From their conduct it is clear that Respondents so, construed the decisionand order and continued their practice sith respect to conlrlhution, Io) thefund.C' harles Dond Be s Co. Inr v Curtnev. e ,al 368 t S 502 1962) Smithv. Evening Nes) AtssoliaiOtn. 371 S 195 (196216Combustion Engin'ering (onmpar.I1n , 86 NiRB 1264. 12t,6 67 I 1949icf. N 1. R. B s 4llter E Hema nl. dbh:. Stlo s.s, lhriiisr 541 : 2.l 796(9th (ilr 1976).'ManuJacluring o4- x>ni.,'rAt Aes4o,lllan t (;relater S.u, )r, lin-. 194NLRB 122. 1123 11972): Aaou P-,ler I.ygh (n)1atl, 64 NlRH 915(1945)('f. ( re v Ueonlthoire l ,,i rlr, (orp. 17S I S 26 1.272 119t,4 EI)t('ISI()NS ()1: NATIONAI. IABOR REI.ATIONS BOARI)Contrary to the court decision. it is clear rom the lace of'the agreement that it establishes a lawful union shop. ratherthan a closed !,hop. and that nonmembers of Local 118 arecovered by its terms, even though theN man he required tobecome members of ILocal 118 after finishing grace or pro-bationary periods.Furthermore, notwithstanding testimony of several wit-nesses that they never negotiated with Local 118 on behalfof casual employees, inclusion of provisions in the agree-ment which have appeared in predecessor agreements formany years shows that the parties have bargained overterms of employment of casuals and have regulated em-ployment of casuals by their agreements. Thus. the agree-ment specifically provides that it covers all employees per-forming the work described by its terms. While it deniescasual employees seniority after completion of a 30-dayprobationary period and exempts casuals from a require-ment of notification to Local 118 of disciplinary actions, itprovides for casual seniority and gives senior casual em-ployees preferential hiring rights both for regular job open-ings and casual employment. Although some of the provi-sions in the agreement pertaining to casuals may he viewedas intended to protect the jobs of regular employees againsterosion through abuse of the right to hire casual employees.the preferential hiring rights given senior casuals are of nobenefit to regular employees and can only be viewed asregulation of the terms and conditions of employment ofthe casuals.'In these circumstances. I find that the agreement wasintended to cover all casual employees, who, as has beenshown, perform the same work as regular employees. Asthere is no evidence to show that inclusion in the contractunit of the employees termed casual by the agreement inthis case conflicts with any policy of the Board."' I find thatthe parties have established by a long bargaining historyunits which include casual employees with regular employ-ees performing the same work.I find further that the Respondents' payment of pensioncontributions to the fund for casuals who were members ofLocal 118 at times when it did not make such payments fornonmember casuals constituted discrimination in regard toterms or conditions of employment which encourages unionmembership. Respondents content that there were in factno benefits lost by nonmember casuals because they wouldnever receive pension or retirement benefits under the pen-sion plan as they would never accumulate 15 credit years.Respondents' contention, however, is premised on the as-sumption that nonmember casuals will never become regu-lar employees, an assumption that cannot be made in thelight of the provisions of the agreement which contemplatethat casual employees may become regular employees andset forth the conditions under which the change of status isto occur. Many employees, including nonmember casuals.member casuals. and regular employees may never accu-' In their briefl in connection with their contention that any discriminationwhich may occur is de mnimin., Respondents appear to concede that casualsare required to become members of the Uinion ater 30 dys olf casual em-ployment. which would he inconsistent with a conclusion that the agreementdoes not cover casual employees.'l See 411-Work, Inc, 193 NLRB 918 (197 1); Rt Pil, Produ il.s, In,121 NlRB 1172 (1958).mulate 15 credit ears under the terms of the plan, but theiridentity cannot he determined in the earl years of theiremployment, and the agreement contemplates that not ev-ery employee on whose behalf contributions are made willultimately receive a pension from the fund. Thus it providesthat contributions to the fund are compensation foir the pur-pose of providing benefits "however intangible such bene-fits may be to the individual employee at any given time."But to the nonmember casual who ultimately becomes aregular employee Respondents' failure to make paymentsto the fund while he is not a member may result in his beingrequired ultimately to work longer than a member casual tobecome eligible for a pension. I find that the failure to paypension contributions for nonmember casuals is discrimina-tion with respect to terms of employment.Respondents' also contend that anv discrimination is deinini.y because it results in at most loss of one-tenth of acredit for failure to contribute on behalf of an employee forthe first 30 days of his employment. However, the require-ment that an employee work an additional 30 days to beeligible for retirement is hardly trivial and may bear seriousconsequences for an employee or his dependents in futureyears. There is no indication that Respondents intend tochange their practice in the future, and the number of casu-als affected by the practice is constantly expanding. I findthat the discrimination is not tic miniini.s.Respondents contend further that there can be no findingthat discrimination in this case encouraged union member-ship because there is no evidence that nonmember casualswere aware that pension contributions were made on behalfof member casuals. However. it is not necessars to showthat the specific discriminatees knew of Respondents' prac-tice. Three of the Respondents posted their monthly remit-tance reports of contributions to the Fund. and the fourthshowed its report to the shop steward. The purpose of thisdisclosure was to insure that all contributions required bythe agreement were made. In these circumstances, it is rea-sonable to infer that employees were aware of Respondents'discriminatory practice.Finally. Respondents contend that there is no evidence ofdiscriminatory intent and that no such intent can be foundwhere Respondents' conduct was confirmed by the declara-tory judgment. However. "specific proof of intent is unnec-essary where employer conduct inherently encourages ordiscourages union membership."i The declaratory judg-ment came long after Respondents adopted the practice ofmaking pension contributions for casuals based on theirunion membership, and clearly was not the cause of it."I Radio Offi'er' Union of/the ('onmmerial Telegraphers nwtion, A II .4 HBuli/ Stealm.rhip ('umpanvl v. h L. R B. 347 U.S. 17. 45 (1954.1 Respondent Renner contends that the evidence shows that it made cn-tributions t, the pension fund n behalf of member casuals onl after beingadvised ,of Justice Wagner's decision and order and that it should not befound in violation eof the Act fur following that oirder. Als'in Renner. pres-idenl ,of Respondent Renner. testified that during the period beginning ()cl,-her 19. 1977. ii, the date of' the hearing. Respondert Renner emploved nloine member casual who was hired on August 16. 1978X and thai Ihe omtrl-hution n his behalf was made ;lier Renner was adilsed ol the declsion otJustice Wagner and pursuant thereto. Although Renner also testificd thal tithe best of his knowledge Respondent Renner had neer presiousl? enl-pityed a member casual. in an aliid.l it g e tihe ( teera (' ountel on Ma 1 s10. 1978. Renner stated that since 1955 Renner had mide conltributioin t othe pension fund ion behalf ,lf member c;lsudll In the hlght I Ithli s llelient82 B (i. (O()SII('1 & SONS. INt(Moreo er. the State court decision did not purport to deter-mine the lawfulness of the practice under the Xct and gaveno cause for Respondents to believe that the agreement asconstrued did not violate Section 8(a)(3). find that Re-spondents' conduct in this case inherentls encouragedunion membership and violated Section 8(a1)3) of the Act.'While I have found above that casual emplo es wereincluded in the contractual bargaining unit e en i the c a-suals had been found to be excluded froim the contractualunit, the conclusion would nonetheless tbllow that Respon-dents' practice with respect to pension fund contributionsfor casuals was discriminatory.l4 While Respondents con-tend that the reasoning of Radio Ofilcer' ,in x.N.L.R.B.. ulprei, applies only where the two groups of' eiiim-ployees who have been treated unequalll are representedby a union in the same bargaining unit. the cases relied onlby Respondents all involve situations in which a group of'represented employees has been treated dlifferently front agroup of unrepresented employees." 'I hey do not stanld forthe proposition that an employer maN grant union meimbersdifferent benefits from those provided nonmembers v wherenone of them are represented for purposes of collectise bat-gaining and all of them perform the same work and other-wise receive the same benefits. In the circumstances herepresent the differing treatment is based solely on Lunilonmembership and violates the Act for the same reasons as setforth above. I conclude that Respondents hate iolatedSection 8(a)(3) and ( I ) of the Act by making pension contri-butions to the fund on behalf of only those of its casualemployees who were members of ocal 118.IV. rFIlEF RMttDYHaving found that Respondents engaged in unfair laborpractices I shall recommend that they be ordered to ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.As I have found that Respondents unlawfully discrimi-nated against casual employees who were not members ofLocal 118 by not making pension contributions on theirbehalf while making such contributions on behalf of mem-ber casuals, I shall recommend that Respondents be or-dered to make the nonmember casuals whole b makingsuch contributions to the fund retroactively on their behalffor the period from October 19. 1977. the date 6 monthsbefore the charge was filed, until such time as Respondentsbegin to make contributions to the fund on behalf of allcasual employees, to which shall be added interest to bethe conclusion is warranted that as in the case of the other RespondentsRenner did not institute contributions on behalf of the member casuals be-cause of the court decision and that it had a longstanding practice of makingsuch contributionsi1 Prestige Bedding Compan. Inc. 212 NLRB 690¢ 1974)14 It is clear that union membership cannot serve to distinguish casuals forunit purposes. and all are either included in the unit or excluded from itRespondents have offered no facts to show that the employment regularity ofmember casuals differs from that of nonmember casuals. If evidence hadbeen adduced showing that member casuals are more in the nature of regularpart-time employees or have predictably regular employment while non-member casuals work only sporadically, then a different set of conclusionsmight well follow.5 Meredith Corporation, 194 NLRB 588 (1971) The B F Go.drich (m-pany, 195 NLRB 914 (1972); Intermounain Equipment Compani .\ 1. R B.,239 F.2d 480 (9th Cir. 1956).compuled Iii the itanner prescrithed In /'/ oa St'e/ ( ps-r/au/o, 231 N IRB 65 (11977).'('i%, It 11 S () t 1.%s1 B. (. ( ostich & Sons. Inc.. i .ast lnd \1o ing & Storage, Inc.. W'n. .Rinncr (riliug (.. Inc1.. and S`sccStorage Ic.. re cipli ls etigigAed in cliomlmlrce ss Nithe meall inig of Sectioll 2(2) () a;ld (7) of the \t.2. ('haliul'eur. I allllers and Helpers, local lin,n No.I 18, is t labhor rgallllatioil ithin te ellalnlinl il Section2(5) of' the \ci.3. B discrlnllating aIga;inst caItsuall epnloCes s. ho arenot memnbers of I ocal 1 18 il regard to plnnlil tf pellsioiicontrihutlions to the Nes Yrkl; St;lte I atilsters ('o lllrencePetnsiotn alld Retiremei!t I tild. Respoldetllts hasC cngagedin unfair labor pra-;ctices ltleclinLg ctlllilerce , lhin tilemearniti of Secttions )(I) and I) nd 216 itild (7) ot theAct.LJpol he lregolingL timlinis I tact. cllttlioLs it' 1at.anid the eltire record. and llrsul l t Sectlioli t()t ol' the:\ct. I hereb , issue 1the l oll nrig rectonlnlendld:()RI)I RThele Respondenlts B. (. (o',tich & Sons, Ic'., ;ist EndNMo ing & Storage, Ic.. ni. JI Relner ('ar-ting ('o.. Inc.alid Service Storage. Inc.. Rcheliter, Nev York, their offi-cers. agents. uccessors. ad asigns. shall:1. (ease and desist from:(a) [)iscriminating against casual emplosees s ilh regardto the pa mrent of pension funtld cntributions becaluse thesare nt members ofC (ha ttt r. Teailsters a nd I elpers. -cal 'nion No. 118.(h) In an like or related miiniter inlerfcriing ith. re-straining, or coercing emplosees ill the eercise sit theirright to enlgage in or retlraill t'ronl enigagilg in an, oir all theactivities specified i Section 7 oi the X\Ci.2. lake the fll,)wing atfiimlaltise actitill which Is neces-sarx Io etffecuate the policies )f the Ael:(a) Make their casual emploces hole tfor ani loss oitbenefits they ma;l hase suftiered as a IrestIlt of' the discrimii-nation against them hb miakinig contributlions to the NewYork State Teamsters (onference Pfension ad RetirementFund in the manner set forth in the section of this I)ecisionentitled "The Reined."Is See. generall. sis Plumbnlg & haIloli ( , 138 N IRB 71h i 1962) heGeneral Counsel asks that nterest he rdered at the rate it 9 pcrceli ratherthan at the rate prescribed in Florrida Slee ( ,rp,rllrilt suprsl. on the grioundthat financial events since the 1 rlda Sicl )ecision show s that its tirmula isnot adequate to make emplosees whole w hile I hbelive that there is force tisthe General (iunsel's argumentm h.i the Internil Revenue Sersice's adjustedprime rate has not reflected current market nteresl rates since 1I?/rida Steelwas decided. I am constrained t llo Ihalt Deitossn until modified by theBoa rdi In the event ilo exceptions are filed a.1 prosided hs Sec 10246 of theRules and Regulations of the Natinal I ahor Relltionrs Board. the findings.conclusions. and reconmended Order herein h.ll, a. prosided in Sec 102.48of the Rules and Regulations. he adlpted hs he Boaid nd hecome it,findings. cinclus.ions. and Order. and all ohiectlirs hercel. shall he deemedwaived for all purposes [)IL(ISIONS OF: NATIONAL. I.ABOR RAI .ATIONS BOARI)(b) Preserve and. upon request. make available to theBoard or its agents, fr examination and copying. all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records rel-evant aind necessary to a determination of compliance withparagraph (a) above.(c) Post at their Rochester, New York, places of businesscopies of the attached notice marked "Appendix."1 Copiesof said notice, on firms provided by the Regional [)irectorfir Region 3. after heing duly signed by Respondents' rep-resentatives. shall be posted by them immediately upon re-ceipt thereof and be maintained by them for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices are customarily posted. Reasonable stepsshall be taken by Respondents to insure that said noticesare not altered. det'aced. or covered by any other material.(d) Notify the Regional Director for Region 3. in writ-ing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.1 In the event that this Order is entiorced hy a Judgment o a UnitedStates (,ot rt ot Appeals. the words in Ihe no.lice reading "Posted bh Order oithe National I.abor Relaionls Board" shall read "Posled Pursuaint t .a Judgment ,of the Utnted States ( ourt o, Appeals f nlbrcing an O(rder of the N;a-tional Labor Relalons oard "APPENDIXNotl(t I 't Ft lPIl o'lTSPosII t BhY ORI)I R t)l IItNAI()ONAI LABOR RIi.AiII()NS BARI)An Agency of the United States (;overnmentWl wlL NOI discriminate against our casual em-ployees with regard to pament of pension fund contri-butions because thes are not members of (hauttffeurs.Teamsters and Helpers I.ocal Union No. 1 18.Wt: Wll1 NOI in an like or related manner interferewith. restrain, of' coerce our employees in the exerciseof the right to engage in or to refrain from engaging inany or all the actisities specified in Section 7 of' theAct.Wt: ull I make our casual employees whole for anyloss of' benefits they may have suffered as a result of' thediscrimination against them by making all contribu-tions on their behalf to the New York State Teamsters('onterence Pension and Retirement I und which wehave failed to make since October 19. 1977.B. (. ('(tslt It & SONS. I(.: t'. \Sl I t:Ni M\ xl(; &SIo)RA( , I N(.; WVM. J. RNNIR C(ARIN (CO.IN( .ANt) SRVI(I STORA(G., IN( .84